Opinion issued September 6, 2007
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00518-CV



IN RE ACE TRANSPORTATION, INC., CLIFTON HYPOLITE, JR., AND
EUGENE J. BENJAMIN, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	On June 25, 2007, by petition for writ of mandamus, relators, Ace
Transportation, Inc., Clifton Hypolite, Jr., and Eugene J. Benjamin, challenged the
trial court's (1) May 11, 2007 order denying their pleas to the jurisdiction and pleas in
abatement.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Chief Justice Radack and Justices Keyes and Higley.
 
1.              
   -